           Case 18-30996           Doc 28      Filed 10/12/18 Entered 10/12/18 14:51:55                      Desc Main
                                                 Document     Page 1 of 1
                                  United States Bankruptcy Court
                                           District of Connecticut

In re:
         Joseph Leopardi, Jr.                                                                     Case Number: 18-30996
         Antoinette Marie Leopardi                                                               Chapter:         13
         Debtor*

                                ORDER CONFIRMING SECOND AMENDED CHAPTER 13 PLAN
         The above-named Debtor filed a First Amended Chapter 13 Plan, on October 10, 2018 (ECF No. 15), which was recently
modified on October 10, 2018, (the "Second Amended Plan") (ECF No. 24). The Second Amended Plan was transmitted to the
creditors pursuant to Federal Rule of Bankruptcy Procedure 3015(d). The Court finds that the Second Amended Plan meets the
requirements of 11 U.S.C. § 1325. Accordingly, it is hereby

         ORDERED: The Debtor's Second Amended Plan is CONFIRMED with the following provisions:

      Payments shall be made to the Chapter 13 Standing Trustee (the "Trustee"), in the amount of $257.77 weekly beginning on
November 15, 2018, for a period of 60 months, and until a 100% dividend is paid; and it is further

         ORDERED: That the Trustee shall distribute $2,300.00 of the Debtor's pre-confirmation plan payments pursuant to the
terms of the Second Amended Plan upon the entry of this Order; and it is further

           ORDERED: In addition interest shall be paid, if applicable, as follows: (1) 2.63%, the Federal Judgment Rate, to creditors
holding allowed unsecured non-tax claims; (2) 18% interest per annum to creditors holding priority and general unsecured, municipal
tax claims; (3) 12% interest per annum to the State of Connecticut Department of Revenue Service's priority and general unsecured
state tax claims; and, (4) 5% interest per annum to the Internal Revenue Service's priority and general unsecured, federal tax claims;
and it is further

         ORDERED: The Debtor's employer shall deduct payments from the Debtor's earnings, draw checks in the name of the
Trustee, and mail the same to the Trustee on or before each due date until further order of this Court.

Employer Information
Lockheed Martin
Attn: Payroll Department
P.O. Box 33003
Lakeland, FL 33807
Employee- Joseph Leopardi
Employee Id No. 324707
Mail Checks Payable to the Trustee to this Address
Roberta Napolitano, Chapter 13 Standing Trustee
PO Box 610
Memphis, TN 38101-0610

         ORDERED: The Debtor's attorney is awarded attorney's fees in the total amount of $3800.00, of which $3800.00, has been
paid, leaving $0.00 due.



                                                   Dated at New Haven, Connecticut this 12th day of October, 2018.
